DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

 Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the prior art of record does not disclose a driving circuit to generate a signal pulse for operating a light-emitting diode comprising  an external terminal “a first internal node to apply one of a supply and ground potential, a second internal node to apply a reference potential,  a third internal node being connected to the external terminal,  a fourth internal node to apply one of the supply and ground potential, a capacitor to provide a charge to generate the signal pulse at the external terminal for operating the light-emitting diode,”  and “wherein the first controllable switching circuit is configured to selectively either connect the first side of the capacitor to the first internal node and disconnect the first side of the capacitor from the second internal node, or connect the first side of the capacitor to the second internal node and disconnect the first side of the capacitor from the first internal node in dependence on a switching state of the first controllable switching circuit, and wherein the second controllable switching circuit is configured to selectively either connect the second side of the capacitor to the third internal node and disconnect the second side of the capacitor from the fourth internal node, 
Claims 2-12 are allowed as depending on claim 1.
With respect to claim 13, the prior art of record does not disclose an arrangement to provide light pulses, comprising “ a first internal node to apply one of a supply and ground potential, a second internal node to apply a reference potential, a third internal node being connected to the external terminal, a fourth internal node to apply one of the supply and ground potential, a capacitor to provide a charge to generate the signal pulse at the external terminal for operating the light-emitting diode” and “wherein the capacitor has a first side being coupled to the first controllable switching circuit and a second side being coupled to the second controllable switching circuit, - wherein the first controllable switching circuit is configured to selectively connect the first side of the capacitor to the first internal node and disconnect the first side of the capacitor from the second internal node, or connect the first side of the capacitor to the second internal node and disconnect the first side of the capacitor from the first internal node in dependence on a switching state of the first controllable switching circuit, wherein the second controllable switching circuit is configured to selectively either connect the second side of the capacitor to the third internal node and disconnect the second side of the capacitor from the fourth internal node, or connect the second side of the capacitor to the fourth internal node and disconnect the second side of the capacitor from the third internal node in dependence on a switching state of the second controllable switching circuit, and  wherein the light-emitting diode is connected to the external terminal of the driving circuit.”
Claims 14-15 are allowed as depending on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844        

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844